MORROW, Presiding Judge.
—Conviction is for forgery; punishment fixed at confinement in the penitentiary for two years.
No fundamental errors appear. The record contains no bill of exceptions.
The purported statement of facts cannot be considered for the reason that it is not authenticated by agreement with the attorneys or approval of the trial judge. The approval of the trial judge is essential. Vernon’s Texas Crim. Statutes, Vol. 2, p. 819, note 22, and cases listed.
The judgment is affirmed.

Affirmed.